Citation Nr: 1002297	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-03 392A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to Reimbursement of Unauthorized Medical Expenses 
incurred from May 10-16, 2004, while hospitalized at Largo 
Medical Center.



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION


The Veteran served on active duty in the military from 
December 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision by the Department of Veterans Affairs Medical 
Center (VAMC) in Bay Pines, Florida.


FINDING OF FACT

The Veteran died on November [redacted], 2008, during the pendency of 
this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of his pending claim at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits therefore has become moot by virtue 
of the Veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the office of 
original jurisdiction (i.e., at the VAMC in Bay Pines where 
this appeal originated).


ORDER

The appeal is dismissed.




		
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


